FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CGI TECHNOLOGIES AND SOLUTIONS             No. 11-35127
INC., in its capacity as sponsor and
fiduciary for CGI Technologies and            D.C. No.
Solutions, Inc. Welfare Benefit Plan,      2:10-cv-00298-
                     Plaintiff-Appellee,        RSM

                  v.

RHONDA ROSE; NELSON LANGER
ENGLE PLLC,
           Defendants-Appellants.



CGI TECHNOLOGIES AND SOLUTIONS             No. 11-35128
INC., in its capacity as sponsor and
fiduciary for CGI Technologies and            D.C. No.
Solutions, Inc. Welfare Benefit Plan,      2:10-cv-00298-
                    Plaintiff-Appellant,        RSM

                  v.
                                              ORDER
RHONDA ROSE; NELSON LANGER
ENGLE PLLC,
            Defendants-Appellees.
2         CGI TECH . AND SOLUTIONS, INC. V . ROSE

    On Remand From The United States Supreme Court

                      Filed August 16, 2013

 Before: Mary M. Schroeder and Ronald M. Gould, Circuit
   Judges, and Ralph R. Beistline, Chief District Judge.*


                             ORDER

     We vacate the district court’s order and remand this case
to the district court for further proceedings consistent with US
Airways, Inc. v. McCutchen, 133 S. Ct. 1537, 569 U.S.___
(2013).




 *
   The Honorable Ralph R. Beistline, Chief District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.